DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
  Response to Arguments
The Double Patenting rejection of the pending claims has been removed in light of applicant’s amendment to the claims.
The rejections of claim 11 under 35 USC 112(b) has been withdrawn due to applicant’s amendment to the claim.
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
				       Allowable Subject Matter
Claims 1-20 are allowed.
   Reason for allowance
The invention defined in claims 1, 6 and 11 are not suggested by the prior art of record. 
The prior art of record (in particular, Jeran; Paul L. et al. US 20160154957 A1, Silverbrook; Kia et al. US 7395963 B2, SIRPAL; Sanjiv et al. US 20160234064 A1, Banga; Gaurav et al. US 8667594 B1, Vantalon; Luc et al. US 20060136702 A1, Cunningham; John et al. US 20130290360 A1, JONES; Brent Rodney et al. US 20120134687 A1, Rice; Huston W. et al. US 20130083096 A1, Adkins; Christopher A. et al. US 20060140647 A1 and Wadley, Don US 20050206694 A1) singly or in “an indication of a schema for the data, wherein the indication of the schema is a value that corresponds to one of a plurality of predefined schemas, wherein the schema is variable in different versions of the print supply and specifies a layout and a size of the data, and wherein the layout and compatibility of the data is determinable by looking up a stored predefined schema according to the indication of the schema,
an indication of an identifier, and
an indication of a digital signature usable to authenticate a type of the data, the schema, and the identifier; and.” and similar limitations of independent claims 6 and 11 in combination with the other claimed features as a whole."
Therefore independent claims 1, 6 and 11 are allowed.
Dependent claims 2-5, 7-10 and 12-20 are also allowed based on their dependencies on independent claims 1, 6 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493